        Case 1:18-cv-02064-CCC Document 32 Filed 02/14/19 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PRESS AND JOURNAL, INC.,                   :   CIVIL ACTION NO. 1:18-CV-2064
                                           :
                    Plaintiff              :
                                           :   (Chief Judge Conner)
             v.                            :
                                           :
BOROUGH OF MIDDLETOWN,                     :
                                           :
                    Defendant              :


                                       ORDER

      AND NOW, this 14th day of February, 2019, upon consideration of the
parties’ joint motion (Doc. 31) for continuance of the hearing on plaintiff’s motion
(Doc. 5) for preliminary injunction, it is hereby ORDERED that said motion is
GRANTED. The hearing concerning the pending motion (Doc. 5) for preliminary
injunction is CONTINUED from February 19, 2019, to 9:30 a.m. on Thursday,
March 21, 2019, in Courtroom No. 2, Ninth Floor, Federal Building, 228 Walnut
Street, Harrisburg, Pennsylvania.


                                           /S/ CHRISTOPHER C. CONNER
                                           Christopher C. Conner, Chief Judge
                                           United States District Court
                                           Middle District of Pennsylvania
